﻿
The delegation of Chad wishes to join previous speakers in expressing to Mr. Dante Caputo of Argentina our most sincere congratulations on his election to the presidency of the forty-third session of the General Assembly. The delegation of Chad is doubly pleased that he was elected; because of his wide experience in international relations, and, in particular, because, as Minister for External Relations of his country, he has shown his competence and diplomatic skill. My delegation is also pleased at the excellent relations that exist, very fortunately, between his beautiful country and Chad. The confidence of the international community has been placed in his country and in biro personally and I have no doubt that the work of this session of the General Assembly will be conducted tactfully ably and affectively. We can be assured of the whole-hearted co-operation of my delegation in the fulfilment of his heavy responsibilities.
1 should also like to extend the thanks of my delegation to his predecessor Mr. Peter Florin who showed a great spirit of compromise in guiding the work of the forty-second session.
Finally, my delegation wishes to pay a special and well-deserved tribute to the Secretary-General Mr. Javier Peires de Cuellar for his tireless efforts in the service of peace and for the promotion of development.
On 26 June 1945, when the founding fathers of the United Nations signed the United Nations Charter, their objectives, which were clearly defined in Article 1 were, in essence, peace and development.
On 25 May 1963, the Heads of State and Government of the Organisation of African Unity (OAU) followed that example by enshrining the same principles in the Addis Ababa charter.
The combination of these peace ideals would normally have averted the disasters that our States have known, through irresponsible behaviour or because of the pursuit of immediate, selfish interests.
Despite the fact that differences of view persist within the international community, in 1988 there has been a new development in international relations; a wind of peace can be felt here and there. If this trend continues, our world will experience a new era of the detente that had disappeared from the international scene in recent years. 
The new approach in relations between Chad and Libya is part of this new era. Representatives will recall the years of suffering that the people of Chad have known, the verbal and military battles that have characterized the relationship between two countries which history and geography have condemned to live side by side, which age-old relations as neighbours and brothers have united, and which should have known only relations of good-neighbourliness and co-operation as enshrined in the United Nations Charter and the charter of the OAU. 
The members are aware, Chad bas always shown a spirit of dialogue in trying to find solutions to the dispute between the two countries. This open attitude, which was disregarded for so long, finally met with a favourable response from our Libyan brothers in a statement by Colonel Qaddafi made in Tripoli on 25 May 1988.
On this new basis, in its resolution AHG/174 (XXIV), the OAU accordingly changed the mandate of the Ad Hoc Committee on the Chad-Libya dispute by assigning it, in paragraph 5, the following goals: the establishment of a climate of trust and a dynamism for dialogue through a rapprochement between the two parties to the dispute; normalization of relations between the two States, in particular in the political and diplomatic spheres and with regard to co-operation in all fields of common interest; the extension and consolidation of the cease-fire by appropriate means and measures.
This process began with the bilateral meetings held at Libreville under the auspices of His Excellency El Hadj Omar Bongo, President of the Gabonese Republic and Chairman of the OAU Ad Hoc Committee on the Chad-Libya dispute. Friendly Governments also provided quiet mediation, which finally led, on 3 October 1988, to the restoration of diplomatic relations between the Republic of Chad and the Libyan Arab Jamarahiye.
In the joint communiqué issued in this regard, the two countries reaffirmed their firm intention to respect scrupulously the cease-fire of 11 September 1987 and to resolve peacefully their territorial dispute in keeping with the principles of the United Nations and the OAU Charters and in accordance with resolution AHG/17Î (XXIV) adopted at the twenty-fourth OAU Summit, and to co-operate with the OAU Ad Hoc Committee in a spirit of responsibility and understanding.
The political will and the constant readiness of the Chadian Government, together with the persevering conciliatory efforts of friendly countries and of the OAU Ad Hoe Committee·· on the dispute, have· thus effectively and positively contributed to the· establishment of this new climate of rapprochement and peace between two fraternal States.
Hence, on behalf of the Chadian Government and people my delegation would like from this rostrum to express our gratitude to these friendly countries for having spared no effort in bringing Chad and Libya to restore relations and to pay a special tribute to, and sincerely thank. President Gnassingbe Eyadema of Togo for the truly positive role he played in promoting the peace process. By their deeds they have all greatly assisted the Chadian people, which has always aspired to peace in order to devote itself fully to the struggle for development.
We hope that this step will be followed up and strengthened in order to achieve lasting peace. Lastly, I wish to reaffirm that Chad is willing to pursue this new dynamism in order to normalise relations between the two fraternal countries and to provide a just, lasting settlement to our dispute with Libya with regard to the Aouxou Strip, in keeping with the process entered into within the framework of OAU resolution AHQ/17M (XXIV). To that end, my Government reaffirms its sincere co-operation and total support with regard to the tireless and laudable efforts of the OAU Ad Hoe Committee to succeed in its noble mission.
The Chadian people profoundly aspires to peace in order the better to devote itself to fighting underdevelopment, which is a real battle for Chad owing to our unfavourable climate and the disastrous consequences of war. To the burden of war are added epidemics, desertification, drought, grasshopper and caterpillar infestations and floods. Those are the scourges from which my country has been suffering in recent years. With regard to the current agricultural season, there is very little chance that the harvest will be good, because the rains that came late were so heavy in August that several regions were flooded. Damages have been quite considerable; 68,816 people were affected, including 10,000 people in N'Djamena, our capital; 67 killed and score· wounded; 3,416 cattle were reported Missing; more than 1S8 villages flooded; 20,539 homes destroyed; some 12,417 hectares of farmland completely flooded, something which will have adverse consequences on the harvest.
The crops that were spared in the flooding are threatened by locusts. In several areas of the country there is a risk of famine. Even before the rainy season, the torrid heat in March, April and May posed a meningitis epidemic that killed many people, in particular children.
These various calamities, together with the ravages of war, have dealt a serious blow to our national economy, which rests on fragile bases, such as cotton as the only export commodity and cattle-rearing that is still poorly managed. With world prices for cotton still low, the State had to do without earnings from exports of fibre, thus creating a serious budgetary deficit.
Regarding cattle-rearing, the second mainstay of Chad, which is exposed to every calamity affecting the Sahel region, there is now significant improvement as regards the organisation of stock-breeders, controlling sanitary conditions, managing water facilities and pasture-lands, as well as improved management of livestock exports to neighbouring countries.
The control of development factors involves education and health. The Government of the Republic of Chad is aware of this, and it is now seeking way, and means to achieve good health for all by the year 2000. In this regard, health care for mothers and children, first-aid care and prevention are the fundamental elements of our health policy.
Education too is a priority for us. Chad, whose infrastructure was destroyed by war, is fully aware of the paramount role played by education in development. 
Despite our limited means, the Government has decided to breathe new life into the education system before tackling the rebuilding of the infrastructure. As in all other sectors, we have enjoyed significant financial and material assistance from both friendly countries and international organisations - that is to say, our efforts have always been supported by the donors, who have understood our difficulties and have trusted us.
In this regard, it is fitting to recall that the November 1982 and December 1985 Geneva conferences on assistance to Chad, under the aegis of the United Nations Development Programme, as well as the sectoral follow-up meetings of December 1987 and February 198Û, have made it possible for Chad to move from the rehabilitation stage to the reconstruction stage, and, hence, to contemplate development within the framework of our interim development plan. In the same context, and in keeping with General Assembly resolution 42/200, adopted on 11 December 1967, the Chadian Government will organise, on 14, 15 and 16 December 1988, together with the United Nations Development Programme, a round-table meeting of donors for assistance in rehabilitation, recovery and reconstruction of the northern region of Chad, the Borkou-Ennedi-Tibesti, which has been ravaged by war and natural disasters. 
On behalf of the Government of the Republic of Chad, I wish to invite members of the international community to participate actively and in large numbers in that round-table meeting to reconstruct that important area of the country. Chad, which has already enjoyed valuable assistance from the international community in the rehabilitation phase, knows that it can rely on its friends and partners.
1 should also like to express sincere thanks to the friendly countries and other donors and to say how grateful we are to them. In emergency situations and in the financing of our reconstruction and development projects, their assistance and development loans were of great help. We shall always be most grateful to them.
Despite the fact that the international economic situation is not very propitious and despite the Increasing deterioration of the terms of trade, Chad continues to hope for a better future, if the laws of the market stop responding to speculation and reflect only the true elements o£ appreciation, real supply and real demand. This approach would doubtless help us to correct the fluctuations in commodity prices and to guarantee stable earnings for the developing countries. That too is a laudable effort that developed countries should make in addition to the assistance they have given to the third world. That would enable the developing countries to achieve real growth, which would doubtless help them in their development.
The international economic situation is certainly a subject of serious concern. If we consider that the economic environment has improved somewhat, with, in particular, increased growth in the industrialised countries, there are still serious imbalances which hamper the chances of any recovery for most of the developing countries.
Prospects are still grim for the countries of Africa, Asia and Latin America, whose future is seriously threatened by reason of the huge debt burden, instability and the low prices for commodities, which are their main resources. 
Despite the increasing cyclical difficulties and an unfavourable external environment, these countries have become net exporters of capital to the developed countries and international financial institutions. There is therefore a basic and urgent need for Governments - not out of humanism but in the light of their increased interdependence and in the best interests of all - to seek joint, just and lasting solutions to bridge the gulf between rich and poor.
Despite the special attention that we were given two years ago by the adoption of the United Nations Programme of Action, Africa is still a continent that has been bypassed by development because of the combined effect of certain negative factors. Despite the heavy sacrifices that our countries have made to adjust our economies, the results we had hoped for in carrying out the terms of this contract have not lived up to the expectations we had based in this programme. Quite the contrary, living standards have dropped and poverty has increased its stranglehold, thereby causing serious political risks.
Nevertheless, in the light of the recommendations of the session of the Ad Hoc Committee of the Whole of the General Assembly that has just concluded, there is reason once again to hope that Africa's partners will show the necessary political will to honour previous commitments, thereby helping to implement this inspiring common endeavour.
In addition to the serious economic difficulties, Africa has suffered natural disasters. Either simultaneously or one after the other, these disasters have undermined every effort, systematically threatening the progress made, and wiping out any assets. I am referring to the drought of recent years, the floods and the plagues of insects. Thus, in some parts of the continent, rain, which is generally considered to be a gift from heaven, a divine blessing, particularly at a time when drought had taken such a heavy toll, has turned out to be a real nightmare for the people. The rainfall has, in fact had serious consequences at the human, material, economic and social level, and has had profound negative effects, even for crops.
With regard to the States members of the Permanent Inter-State Committee on Drought Control in the Sahel (CILSS), a combination of natural factors and factors that relate to the international economic environment has sorely tested their economies and hindered their development efforts. However, our countries are determined to work together in order to be better able to meet these challenges. Indeed, as His Excellency, President Al-Hadj Hissein Habre, the current Chairman of the CILSS, said: "Drought should not be considered as a recurrent image of some incurable, fatal disease, but as an ongoing effort, a united struggle and a collective determination to overcome."
I should like to take this opportunity to address, on behalf of His Excellency Al-Hadj Hissein Habre, the current Chairman of CILSS, our gratitude to the countries and to the international and non-governmental organisations that have continued to give their warm and constant support to our efforts, both individual and collective. But the battle is not over and we are still threatened, particularly as regards agriculture and food.
In keeping with the spirit and letter of the Plan of Action and the Final Act of Lagos, the countries of the subregion are committed actively to continuing their dynamic co-operation in the various special agencies such as the Commission of the Lake Chad Basin, the Niger Basin Authority, the Customs Union of States of Central Africa, which held its various meetings in Ndjamena in December 1987 and January 1988. However laudable and generous it is, the goodwill underlying these enterprises is not enough to enable us to make great strides in this regard.
The Government of the Republic of Chad has followed with interest and encouragement the development of the international political situation, which has been marked by favourable prospects for resolving conflicts that represent a dangerous threat to peace in certain parts of our world. Appreciable progress has certainly been made here and there, thanks to the tireless efforts put forth by our Organization, particularly by our dynamic Secretary-General, with the effective support of the international community. The positive developments in the situation in Afghanistan and the cease-fire between Iran and Iraq are certainly specific and encouraging examples of this fact.
My delegation welcomes the conclusion of the Geneva agreements on Afghanistan, and we hope that they will be respected and carried out in total so peace may be restored to that country. The many refugees will then be able to go back to their country and the Afghan people will be able to get down to the work of their future in full freedom. 
I have no doubt that many of will come to look upon the year 1988 a· marking a positive turning-point in the deadly conflict between Iran and Iraq. The cease-fire of 20 August 1988 reflects the patient and persevering efforts made by the Organisation and by peace-loving countries. My Government sincerely supports those outstanding initiatives designed to bring about the effective and speedy implementation of Security Council resolution 598 (1987) in order to achieve a peaceful settlement of the conflict. To that end, my delegation urges Iran and Iraq to achieve peace through continued dialogue.
Since no solution to it has been found, the General Assembly will once again this year consider the question of Kampuchea. Indeed, notwithstanding the efforts made by the international community in keeping with the provisions of relevant United Nations resolutions, no solution to that question has been found that will enable the Kampuchean people to exercise their right to self-determination free from any outside interference. My delegation hopes that the recent initiatives taken by the countries in the region will assist in finding a just and lasting solution to that question, which continues to be of concern to the international community. Chad supports, there and elsewhere, any effort designed to lead to a peaceful and definitive solution to the question. That is also the position of the delegation of Chad with regard to the Korean peninsula and Cyprus.
Although there are glimmers of hope on the horizon with regard to some situations of concern to the international community, it is regrettable to note the lack of progress with regard to the Middle East, that other burning hotbed of tension and concern, the core of which remains the Palestinian problem. The deterioration of the situation in the occupied territories is becoming increasingly disturbing and dominates events in that part of the world. Chad, for its part, has always supported the cause of the Palestinian people, as was made clear in the statement made at the most recent summit conference in Kuwait by His Excellency Al-Hadj Hissein Habre, President of Chad, when he said:
"The Republic of Chad expresses· its solidarity with the legitimate struggle of the Palestinian people and, accordingly, we support the idea of an international conference under the auspice· of the United Nation."
In Central America the delegation of Chad believes that the efforts of the countries of the region to achieve peace and co-operation should be encouraged for the benefit of the peoples in that part of our globe.
Apart from its ecological, economic and debt problems, Africa is also faced with political problems and conflicts that are of constant concern. I refer essentially to the painful and intolerable problems in southern Africa in general and the fate of the Namibian people in particular, problems that continue to figure prominently on the Assembly's agenda. Indeed, a tragic situation continues to exist in that part of Africa, despite international public opinion. The vile racist regime in Pretoria is obstinately continuing to strengthen the odious system of apartheid, thereby denying the fundamental rights of the black majority. Whereas the international community has on many occasions reaffirmed that the elimination of the horrendous system of apartheid in South Africa and the independence of Namibia are its chief priorities, it has so far done so too little effect, for the anachronistic Power continues to resist and to prevent the rapid realisation of the unshakeable will of the civilised world.
My delegation is therefore indignant to note the continuation of that grim situation end the perpetration of crimes against the majority. We therefore hope that peace-loving and justice-loving countries and the whole of the international community will bring to bear the absolutely indispensable pressures, both political and economic, needed to bring about the abolition of that barbaric crime against humanity and to bring about the realisation of a multiracial and egalitarian society in South Africa.
With regard to the fate of the Namibian people, deprived of their right to independence and plundered by racist South Africa for so many years, my delegation places hope in the recent contacts and ongoing initiatives as a way to the speedy implementation of Security Council resolution 435 (1987) calling for an independent and sovereign Namibia under the leadership of the South West Africa People's Organisation (SWAPO), its sole and authentic representative.
Racist South Africa must also cease its destabilising activities and acts of aggression against neighbouring countries.
Turning to Western Sahara, Chad encourages the efforts being made by the United Nations Secretary-General and the current Chairman of the Organisation of African Unity (OAU) to find an honourable and lasting solution.
I cannot conclude my statement without conveying congratulations to the United Nations peace-keeping forces that have just been awarded the Nobel Peace Prise. In so doing, the Nobel Committee has reminded the entire world of the values we should attach to peace. Peace is essential and indispensable for each of us, whether individuals or States. Peace creates trust. Peace leads to security. Peace and security are inextricably linked and are, we feel, a guarantee for promoting development. Peace is, in and of itself, the bearer of hope and happiness. Peace is, as someone has quite rightly said, man's future. The atmosphere of peace, so indispensable, so sought after and so desired, is beginning to prevail here and there in our planet. My delegation hopes that the peace process that has been begun will continue without any let-up and that it will also extend to the peoples of Chad and Libya. Chad, as President Al-Hadj Hissein Habre so well stated in his statement at the twenty-fourth summit meeting of the OAU, 
"profoundly aspires to peace. It is prepared to promote all condition· to that end. However, we, like other peoples, are deeply attached to our freedom, independence and sovereignty and to the integrity of our territory. Our only ambition is to enjoy, on that basis, the most cordial relations with all our neighbours. We sincerely believe that that is in line with the higher interest of our peoples and with the dignity and credibility of Africa."
Thus, once again, we should like to take this opportunity to address the Assembly to express the hope that the international community will effectively support the efforts of the Ad Hoc Committee of the OAU and peace-loving and justice-loving countries to bring about a peaceful and definitive solution to the territorial dispute between Chad and Libya, respecting the independence, sovereignty and territorial integrity of each State, in order to establish and develop a climate of good-neighbourliness and fraternal co-operation. 
